
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 694
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2012
			Mrs. Maloney (for
			 herself, Ms. Fudge,
			 Ms. Moore,
			 Ms. Norton,
			 Ms. Lee of California,
			 Ms. Wilson of Florida,
			 Ms. McCollum,
			 Ms. Richardson,
			 Mr. Towns,
			 Mr. Carnahan,
			 Ms. Woolsey,
			 Mr. McDermott, and
			 Mr. McGovern) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the 40th anniversary of title
		  IX, the Federal law that prohibits sex discrimination in education, including
		  high school and college sports and other activities.
	
	
		Whereas the Civil Rights Act of 1964 prohibits
			 discrimination in employment based on race, color, sex, national origin, or
			 religion;
		Whereas educational institutions were mostly excluded from
			 Civil Rights Act prohibitions until 1972;
		Whereas from 1970–1972, Congress held a number of hearings
			 regarding sex discrimination in higher education;
		Whereas title IX is part of the Education Amendments of
			 1972;
		Whereas Representative Edith Green of Oregon introduced
			 title IX;
		Whereas Patsy T. Mink worked as the major protector and
			 defender of title IX, which was renamed the Patsy T. Mink Equal Opportunity in
			 Education Act;
		Whereas title IX states in part No person in the
			 United States shall, on the basis of sex, be excluded from participation in, be
			 denied the benefits of, or be subjected to discrimination under any education
			 program or activity receiving Federal financial assistance. . .
			 .;
		Whereas prior to title IX—
			(1)sex discrimination
			 in educational institutions was rampant;
			(2)many colleges
			 limited the number of women admitted by requiring higher grades and test scores
			 for women than for men;
			(3)medical and law
			 schools often had admission quotas of a handful or less of women
			 students;
			(4)girls and women
			 were typically discouraged by school personnel from preparing for most
			 occupations other than the lower paying occupations dominated by women;
			(5)men were not
			 allowed to enroll in schools of nursing;
			(6)access to high
			 school and college athletic programs was very limited to women and
			 girls;
			(7)high school and
			 college female athletes often had to raise money for their equipment, uniforms,
			 travel, and other costs;
			(8)pregnant students
			 were often expelled from high schools;
			(9)the percentage of
			 women faculty members in 1969 was less than such percentage in 1929;
			(10)women were not
			 hired as faculty members; and
			(11)women faculty
			 members, if hired, were paid less than men and often were not promoted;
			Whereas in educational institutions receiving Federal
			 funding, title IX prohibits almost all discrimination against all students,
			 male and female, on the basis of sex;
		Whereas ten major areas addressed by title IX
			 include—
			(1)access to higher
			 education;
			(2)career
			 education;
			(3)education for
			 pregnant and parenting students;
			(4)employment;
			(5)learning
			 environment;
			(6)math and
			 science;
			(7)technology;
			(8)sexual harassment
			 and sexual violence;
			(9)standardized
			 testing; and
			(10)athletics;
			Whereas although best known for its impact in sports,
			 title IX has also created opportunities for women in math, law, science, and
			 other fields where women and girls have historically faced considerable
			 barriers to access and involvement;
		Whereas title IX requires schools and colleges receiving
			 Federal funds to give women and girls equal opportunities to play sports by
			 requiring equal treatment for women and girls in regard to athletic
			 scholarships and other benefits such as coaching, equipment, and
			 facilities;
		Whereas the impact of title IX has been tremendous, as
			 today—
			(1)women comprise
			 more than half of undergraduate students;
			(2)women earn more
			 than half of all bachelor’s degrees in biological and social sciences;
			(3)women comprise
			 about half of all students in medical and law schools; and
			(4)girls’
			 participation in high school sports has increased more than tenfold; and
			Whereas there is more work to be done to end sex
			 discrimination, including the fact that—
			(1)women’s
			 advancement in some areas, such as computer science, engineering, and technical
			 fields has stalled or decreased;
			(2)pregnant and
			 parenting students are often impacted by policies that hinder them from
			 finishing and obtaining higher education;
			(3)sexual harassment
			 affects a large number of male and female students at all levels of
			 education;
			(4)many people are
			 unaware that title IX also covers sexual violence and bullying that contains
			 sexual content against girls and women; and
			(5)the number of
			 female high school athletes today is still less than the number of male high
			 school athletes who were participating in sports when title IX was passed in
			 1972: Now, therefore, be it
			
	
		That the House of
			 Representatives—
			(1)recognizes the
			 40th anniversary of title IX and its groundbreaking influence for girls and
			 women throughout the United States;
			(2)affirms the equal
			 treatment of men and women and boys and girls; and
			(3)strives to work
			 towards a time when women and girls can achieve true equality in athletics,
			 education, and employment.
			
